Citation Nr: 0914500	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-37 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based 
on the need for aid and attendance or housebound status, for 
accrued purposes.

2.  Entitlement to a disability rating in excess of 30 
percent for service-connected post traumatic stress disorder 
(PTSD), for accrued purposes.

3.  Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served from May 1941 to August 1945.  The 
appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
appellant's claims of entitlement to SMC based on the need 
for aid and attendance or housebound status, entitlement to a 
disability rating in excess of 30 percent for service-
connected PTSD, both for accrued purposes, and entitlement to 
service connection for the cause of the Veteran's death.


FINDINGS OF FACT

1.  The Veteran was in receipt of a 30 percent disability 
rating for service-connected PTSD.  Service connection was 
not in effect for any other disability.

2.  There is no medical evidence of record that indicates 
that the Veteran suffered the anatomical loss or loss of use 
of both feet, or one hand and one foot, or was blind in both 
eyes.

3.  The medical evidence of record does not support the 
conclusion that the Veteran's service-connected PTSD rendered 
him permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  The Veteran exhibited a 
significant need for aid and attendance with activities of 
daily living due not to his service-connected PTSD, but to 
his cognitive difficulties. 

4.  At the time of the Veteran's death, he did not have a 
service-connected disability rated as total.  

5.  The medical evidence of record does not indicate that the 
Veteran's symptomatology of service-connected PTSD alone 
included a flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impaired 
abstract thinking; and difficulty in establishing and 
maintaining effective work and social relationships.

6.  The Veteran's service-connected PTSD is not shown by the 
evidence of record to have caused or contributed 
substantially or materially to his death.


CONCLUSIONS OF LAW

1.  The criteria for SMC based on the need for regular aid 
and attendance of another person or housebound status, for 
accrued purposes, are not met.  38 U.S.C.A.         §§ 
1114(l), 5101, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.350, 3.352, 3.1000 (2008).

2.  The criteria for SMC based on housebound status, for 
accrued purposes, are not met.  38 U.S.C.A. §§ 1114(s), 5101, 
5103, 5103A, 5107, 5121 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.350, 3.352, 3.1000 (2008).

3.  The criteria for a disability rating in excess of 30 
percent for service-connected PTSD, for accrued purposes, 
have not been met.  38 U.S.C.A. §§ 1155, 5101, 5103, 5103A, 
5107, 5121 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.1000, 
4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2008).

4.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Proper notice from VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the Veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include:  (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased Veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  
 
In this case, the appellant was not specifically informed of 
the disability for which service connection had been 
established.  However, in her communications with the RO, the 
appellant demonstrated her knowledge as to the Veteran's only 
service-connected disability, PTSD.  The appellant submitted 
a statement, dated in October 2006, on behalf of the Veteran, 
asserting entitlement to a disability rating in excess of 30 
percent for service-connected PTSD.  Further, the Board notes 
that the appellant accompanied the Veteran to his January 
2007 VA Aid and Attendance or Housebound examination, the 
last psychiatric evaluation of record, as she had to provide 
most of the information as to the Veteran's symptoms of 
service-connected PTSD, and his ability to attend to the 
activities of daily living.  In essence, by filing her claim 
of entitlement to service connection for the cause of the 
Veteran's death, the appellant asserts that the Veteran's 
death stemmed from his service-connected PTSD.  

In a February 2007 letter, which predated the April 2007 
rating decision on appeal, the RO notified the appellant of 
the elements necessary to establish a claim of service 
connection for the cause of the Veteran's death.  The letters 
notified the appellant of the first element, i.e., that the 
evidence needed to show that the Veteran's death was related 
to a disease or injury of service origin.  The letters also 
satisfied the second and third elements because they notified 
her of the evidence she was responsible for submitting and 
identified the evidence that VA would obtain.  
Further, given her contentions, the appellant has 
demonstrated her affirmative understanding, i.e., she had 
actual knowledge of what was necessary to substantiate her 
claim.  Thus, the purpose of the notice, to ensure that she 
had the opportunity to participate meaningfully in the 
adjudication process, was not frustrated because she had 
actual knowledge of what was necessary to substantiate her 
claim prior to the Board's consideration of this matter, 
ensuring the essential fairness of the adjudication.  See 
Sanders; Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) 
(holding that actual knowledge by the claimant cures defect 
in notice).  
 
The Board further finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate her claim and thus the essential fairness of the 
adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless.  
See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 

The claimant must also be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, the Board notes that the appellant was provided 
with applicable rating criteria in an April 2007 rating 
decision and in a November 2007 Statement of the Case.  Based 
on the various exchanges between the appellant and VA with 
regard to her claim of entitlement to a disability rating in 
excess of 30 percent for service-connected PTSD, for accrued 
purposes, the appellant is reasonably expected to understand 
the types of evidence that would support her claim for an 
increased rating.

Moreover, despite faulty notice, as further discussed below, 
the evidence simply does not reflect that the symptomatology 
of the Veteran's service-connected PTSD met the criteria 
required for the award of a disability rating in excess of 30 
percent.
As to VA's duty to assist, VA has associated with the claims 
file the Veteran's VA treatment records and the results of 
relevant VA examination.  The Board finds these actions have 
satisfied VA's duty to assist the appellant and that no 
additional assistance is required.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board notes that, according to the National Personnel 
Records Center (NPRC), the Veteran's service treatment 
records are unavailable.  When the Veteran's records have 
been determined to have been destroyed, or are missing, VA 
has an obligation to search for alternative records that 
might support the Veteran's case, however is this case, it 
was determined that further attempts are futile.  See Cuevas 
v. Principi, 3 Vet. App. 542 (1992).  The appellant was duly 
informed of the unavailability of the Veteran's records.

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).  Moreover, since increased rating 
claims for accrued benefits purposes are based on the 
evidence of record at the time of the Veteran's death, it is 
arguable that the VCAA does not even apply to these claims.  


Accrued Benefits

The appellant seeks accrued benefits based upon the Veteran's 
claims of entitlement to SMC based on the need for aid and 
attendance or housebound status and entitlement to a 
disability rating in excess of 30 percent for service-
connected PTSD, which were both pending at the time of his 
death in February 2007.

Although a Veteran's claim terminates with that Veteran's 
death, a qualified survivor may carry on, to a limited 
extent, the deceased Veteran's claim by submitting a timely 
claim for accrued benefits.  38 U.S.C.A. § 5121 (West 2002); 
see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While an 
accrued benefits claim is separate from the Veteran's service 
connection claim filed prior to death, the accrued benefits 
claim is a derivative of the Veteran's claim; thus, an 
appellant takes the Veteran's claim as it stood on the date 
of death, but within the limits established by law.  
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

Periodic monetary benefits authorized under laws administered 
by the VA to which a Veteran was entitled at the time of the 
Veteran's death under existing ratings or decisions, or those 
based on evidence in the file at the date of death, and due 
to the Veteran but unpaid for a period not to exceed two 
years prior to the last date of entitlement will, upon the 
death of the Veteran, be paid to the Veteran's spouse, 
children, or dependent parent.  See 38 U.S.C.A. § 5121(a) 
(West 2002); 38 C.F.R.   § 3.1000 (2008).

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
104, 117 Stat. 2651, 2656 (Dec. 16, 2003) (codified at 38 
U.S.C. § 5121(a)) recently repealed the two-year limit on 
accrued benefits so that a Veteran's survivor may receive the 
full amount of an award for accrued benefits.  This revision 
applies only to deaths occurring on or after December 16, 
2003.  As the Veteran died in February 2007, the revision is 
applicable to this claim.

In order for a claimant to be entitled to accrued benefits, 
the Veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a) 
(West 2002); see also Jones v. West, 136 F.3d 1296, 1299-1300 
(Fed. Cir. 1998).  In this case, the Veteran died in February 
2007, and, at the time of his death, he had claims of 
entitlement pending for SMC based on the need for aid and 
attendance or housebound status and for a disability rating 
in excess of 30 percent for service-connected PTSD.  In 
February 2007, the appellant filed her claim for accrued 
benefits.  Thus, her claim was timely filed.  Because the 
appellant's claim is for the purpose of accrued benefits, the 
Board is prohibited from considering medical evidence 
received after the date of the Veteran's death, other than VA 
records that were constructively of record at the time of 
death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a) (2008).

SMC Based on the Need for Aid and Attendance or Housebound 
Status

SMC at the aid and attendance rate is payable when the 
Veteran, due to a service-connected disability or 
disabilities, has suffered the anatomical loss or loss of use 
of both feet or one hand and one foot, or is blind in both 
eyes, or is permanently bedridden or so helpless as to be in 
need of regular aid and attendance.  38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. § 3.350(b) (2008).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  inability of the claimant to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers incident 
to his daily environment.  "Bedridden" will be a proper basis 
for the determination, and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a) (2008).

SMC at the housebound rate may be paid if a Veteran has a 
single service-connected disability rated 100 percent and 
either:  (1) has an additional service-connected disability 
or disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability, and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of a service-
connected disability or disabilities.  Permanently housebound 
means the Veteran is substantially confined, as a direct 
result of a service-connected disability or disabilities, to 
his dwelling or the immediate premises (or, if 
institutionalized, to the ward or clinical areas), and it is 
reasonably certain that the service-connected disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 
38 C.F.R. § 3.350(i) (2008).

For purposes of housebound benefits, the Court has held that 
being substantially confined to the home means an inability 
to leave to earn an income.  Absent a regulation by the 
Secretary defining the term substantially confined, the Court 
held that the term may conceivably be more broadly construed.  
It found that Congress intended to provide additional 
compensation for Veterans who were unable to overcome their 
particular disabilities and leave the house in order to earn 
an income as opposed to an inability to leave the house at 
all.  Hartness v. Nicholson, 20 Vet. App. 216, 220-22 (2006); 
cf. Howell v. Nicholson, 19 Vet. App. 535, 540 (2006) 
(substantially confined means the inability to leave the 
house except in instances of seeking medical treatment).

At the time of the Veteran's death, he was service-connected 
for PTSD rated as 30 percent disabling, effective March 31, 
1998.  

In an October 2006 statement, treated as a claim of 
entitlement for service connection, the appellant reported 
that the Veteran suffered from epilepsy, major depressive 
disorder, lumbar strain, tinnitus, chronic fatigue syndrome, 
irritable bowel syndrome, and arthritis.  The appellant 
reported that due to the above-listed conditions, the 
Veteran's coordination and balance was greatly affected, and 
he experienced extreme fatigue and joint pain.  The appellant 
reported that due to the Veteran's extreme fatigue and joint 
pain, she provided daily assistance with his bathing, 
dressing, and toileting needs.  The appellant also stated 
that she cooked the Veteran's meals and, due to his 
depression, assisted him with his medication and medical 
appointments.  

In an October 2006 claim submitted by the appellant on behalf 
of the Veteran, asserting entitlement to a disability rating 
in excess of 30 percent for service-connected PTSD, the 
appellant reported that the Veteran was in persistent danger 
of hurting himself, experienced gross impairment in thought 
processes or communication, was unable to perform activities 
of daily living such as personal hygiene, loses track of time 
and place, and did not remember close relatives.  The 
appellant reported that she provided daily assistance with 
bathing and toileting needs, cooking and preparing meals, and 
providing medications and transportation to medical 
appointments.    

The Veteran underwent a VA Aid and Attendance or Housebound 
examination in January 2007.  The Board notes that this 
examination serves as the last psychiatric evaluation in the 
record, and it appears that such was conducted to evaluate 
both the Veteran's need for aid and attendance or housebound 
status, and the current severity of his symptomatology of 
PTSD.  The examiner noted that the Veteran required the 
assistance of a wheelchair to arrive for the examination, but 
that he was not hospitalized at the time of the examination.  
The Veteran did not know his date of birth or his age.  The 
Veteran did not exhibit significant anxiety or dysphoria.  
The examiner noted that while the Veteran's affect was 
difficult to evaluate, it appeared to be appropriate to 
content.  The Veteran's speech was difficult to evaluate due 
to his minimal responses.  The examiner noted that the 
Veteran was either asleep during the examination, or 
responded to questions posed to him that he did not know the 
answer.  The examiner noted that the appellant provided all 
of the information taken at the time of the examination.  
Appellant stated that the Veteran was incontinent, and that 
she had to assist the Veteran with feeding and attending to 
the wants of nature.  The appellant reported that the Veteran 
has nightmares all the time, said things, was restless, and 
thrashed around in his sleep.  The appellant reported that 
she did not know what the Veteran said during his sleep, or 
what he thought about all day.  

The Veteran was diagnosed with cognitive disorder, not 
otherwise specified, and PSTD, and assigned the Veteran a GAF 
score of 45, as recorded on the VA Form 21-2680, Examination 
for Housebound Status or Permanent Need for Regular Aid and 
Attendance.  The examiner stated that he did not find any 
evidence that there was a need for aid and attendance based 
on the Veteran's PTSD, however, the examiner also stated that 
the Veteran exhibited a significant need for aid and 
attendance.  The examiner reported that the Veteran had 
marked difficulty attending to the activities of daily 
living.  The examiner further certified that the Veteran 
required the daily personal health services of a skilled 
provider without which the Veteran would require hospital, 
nursing, or other institutional care.  The examiner, however, 
opined that the Veteran's need for assistance with activities 
of daily living was attributable to his cognitive 
difficulties rather than his service-connected PTSD.  

There is no evidence of record to indicate that the Veteran 
met the eligibility requirements for SMC based on the need 
for aid and attendance.  There is no evidence indicating that 
the Veteran suffered the anatomical loss or loss of use of 
both feet, or one hand and one foot, or was blind in both 
eyes, or was permanently bedridden or so helpless as to be in 
need of regular aid and attendance, due to his service-
connected PTSD.  While the examiner, at the time of the 
January 2007 VA Aid and Attendance or Housebound examination, 
found that the Veteran had marked difficulty attending to the 
activities of daily living and exhibited a significant need 
for aid and attendance, he found that such were attributable 
to the Veteran's severe cognitive difficulties, and not the 
Veteran's service-connected PTSD.  

Also, there is no evidence of record to indicate that the 
Veteran met the eligibility requirements for SMC based on 
being housebound.  The Veteran did not have a single service-
connected disability rated as total, and he did not have an 
additional service-connected disability or disabilities 
independently ratable at 60 percent or more.  At the time of 
the Veteran's death, he was service-connected for PTSD rated 
as 30 percent disabling.  At the time of the January 2007 VA 
Aid and Attendance or Housebound examination, there was also 
no indication that the Veteran was unable to leave the house 
for any purpose other than obtaining medical treatment.

Thus, as the preponderance of the evidence is against the 
appellant's claim of entitlement to SMC based on the need for 
aid and attendance or housebound status, for accrued 
purposes, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Increased Rating - PTSD

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD was rated as 30 percent disabling under DC 
9411 since March 31, 1998.  Under DC 9411, a 30 percent 
disability rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A maximum 100 percent rating is warranted where there is 
total occupational or social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2008).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Veteran asserted, in his October 2006 claim of 
entitlement to a disability rating in excess of 30 percent 
for service-connected PTSD, filed before his death, that the 
symptomology related to his service-connected PTSD had 
worsened and warranted a disability rating in excess of 30 
percent.  

The appellant submitted a statement, dated in October 2006, 
in support of the Veteran's claim of entitlement to SMC based 
on the need for aid and attendance or housebound status and 
for a disability rating in excess of 30 percent for service-
connected PTSD.  The appellant described what she believed to 
be the Veteran's worsening symptoms of service-connected 
PTSD.  The appellant reported that the Veteran was in 
persistent danger of hurting himself, unable to perform 
activities of daily living such as personal hygiene, lost 
track of time and place, and did not remember close 
relatives.  The appellant reported that she provided daily 
assistance with bathing and toileting needs, cooking and 
preparing meals, and providing medications and transportation 
to medical appointments.    

October 2005 VA psychiatric evaluation indicated that the 
Veteran did not know the date of his birth, if he was taking 
medications, or if he was receiving mental health treatment.  
The examiner noted that the Veteran was extremely difficult, 
even though the Veteran was quite cooperative.  The examiner 
noted that the Veteran exhibited profound cognitive 
impairment which made it difficult to provide anything in the 
way of meaningful psychiatric information.  The examiner 
noted that the Veteran often seemed confused by questions 
asked of him and had considerable difficulty elaborating on 
the information provided.  

The Veteran reported that he had to "keep up with wife."  
The Veteran reported that, at times, he could not see or 
hear.  The Veteran reported experiencing occasional 
nightmares, and that sometimes he jumped out of bed.  The 
Veteran reported that his nightmares involved people from his 
time in the service.  The Veteran reported that he felt 
terrible when he awakened in the morning.  The Veteran 
reported that he thought about the war during the day; 
however, repeated attempts to get him to elaborate on such 
were unsuccessful.  The Veteran reported that some noises 
scared him, and that he generally avoided crowds.  The 
Veteran reported that he did not "get out and go anywhere."  

The examiner noted that the Veteran was married; however, the 
Veteran did not know how long he had been married.  The 
Veteran reported that "we do alright."  The examiner asked 
the Veteran if he and his wife were close, and the Veteran 
responded that "I could make it without her."  The Veteran 
reported that he spent his time sitting on the front porch or 
walking.  

Mental status examination revealed a casually-groomed, frail 
individual, with a cane.  The Veteran exhibited impaired 
hearing and normal speech, as to rate and rhythm.  The 
Veteran's mood was generally euthymic, and his affect was 
appropriate to content.  The Veteran exhibited somewhat 
limited insight, adequate judgment, and logical and tight 
thought processes and associations, without confusion.  The 
examiner noted that the Veteran's memory was impaired, and 
that while the Veteran knew he was in a medical facility, he 
did not the name of the facility.  The Veteran denied any 
hallucinations or delusions, and homicidal or suicidal 
ideations.    

The Veteran was competent for VA purposes and was not in need 
of psychiatric hospitalization.  The Veteran was diagnosed 
with PTSD, chronic, and given a Global Assessment of 
Functioning (GAF) scale score of 51.  The examiner noted that 
the GAF score was an estimate based on the limited 
information taken during the examination.  The examiner noted 
that he did not find evidence that the Veteran's PTSD 
symptoms precluded employment in and of themselves.  The 
examiner noted that he did not see evidence that there would 
be a marked change on the Veteran's functioning over the next 
six to twelve months.  The examiner noted that the Veteran's 
thought, memory, and communication were impaired, due to his 
cognitive disorder, which did not appear to the examiner to 
be related to the Veteran's PTSD symptoms.  The examiner 
reported that the only other appropriate diagnosis for the 
Veteran was cognitive disorder, not otherwise specified. 

January 2007 VA Aid and Attendance or Housebound examination, 
the last psychiatric evaluation of record, indicated that the 
Veteran was a 91 year-old man that did not know the date of 
his birth or his age.  The examiner noted that the Veteran 
was not taking any psychotropic medication or receiving any 
mental health treatment.  The examiner reported that 
examination of the Veteran was very difficult due to the 
Veteran's inability to provide virtually any information.  
The examiner reported that the Veteran was either asleep 
during the examination or responded that he did not know the 
answer to the questions asked of him.  The appellant provided 
all of the information taken at the examination.  The 
appellant reported that the Veteran was hard of hearing, that 
he did not "know his people," that he could not get around, 
and that he could not control his kidneys.   

The appellant reported that the Veteran appeared to have 
nightmares, evidenced by the Veteran talking and thrashing in 
his sleep.  The appellant, however, reported that she did not 
know what the Veteran was saying when he talked in his sleep.  
The appellant reported that the Veteran was easily startled, 
avoided large crowds, and avoided watching war movies.  The 
appellant reported that she knew the Veteran before he 
entered military service, and that he was a different person 
now.  The appellant reported that the Veteran quit drinking 
years ago and did not use drugs.  
The Veteran appeared to be a casually-groomed individual, in 
a wheelchair.  The Veteran appeared to be hard of hearing and 
asked for many questions to be repeated, even though once he 
understood the questions, he answered that he did not know 
the answers.  

The Veteran did not display significant anxiety or dysphoria.  
The examiner noted that the Veteran's affect was difficult to 
determine, but he appeared to have an appropriate affect to 
content.  The examiner noted that the Veteran's speech, 
insight, judgment, and thought processes and associations 
were difficult to evaluate because his responses were so 
minimal.  The Veteran did not know the date, month, or year.  
The examiner reported that the presence of hallucinations, 
delusional material, or orientation could not be evaluated.  
The appellant reported that the Veteran did not appear to 
have suicidal or homicidal ideations.  

The examiner opined that the Veteran was competent for VA 
purposes, and was not in need of psychiatric hospitalization.  
The Veteran was diagnosed with PTSD, chronic, and assigned a 
GAF score of 48.  The examiner noted that the GAF score given 
to the Veteran was an estimate based upon the appellant's 
report.  The examiner reported that the frequency and 
severity of the Veteran's symptomatology of PTSD was 
impossible to gauge.  The examiner opined that he did not see 
any evidence that there would be a significant worsening in 
the Veteran's functioning over the next six to twelve months; 
although he opined that it would be entirely possible that 
the Veteran's cognitive symptoms may worsen.  The examiner 
determined that it was difficult to speculate upon the 
Veteran's occupational potential due to his PTSD.  The 
examiner opined that it would be impossible for the Veteran 
to maintain any gainful employment due to his cognitive 
difficulties.  The examiner reported that the Veteran would 
meet the criteria for diagnosis of a severe cognitive 
disorder.  

The October 2005 VA psychiatric evaluation and the January 
2007 VA Aid and Attendance or Housebound examination assigned 
the Veteran GAF scores of 51, 45, and 48.  No other GAF 
scores are of record during the appellate period.  The GAF is 
a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126 (2008); VAOPGCPREC 10-95 
(Mar. 1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, a GAF score of 41-50 generally reflects serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, of school functioning (e.g., no 
friends, unable to keep a job).  A GAF score 51-60 generally 
reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  
Diagnostic and Statistical Manual of Mental Disorders (4th 
Ed.) (DSM-IV).

As discussed above, a 50 percent rating is warranted for 
symptomatology of PTSD under DC 9411 where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

While the appellant has indicated that the Veteran was in 
persistent danger of hurting himself, unable to perform 
activities of daily living such as personal hygiene, loses 
track of time and place, and does not remember close 
relatives, due to his service-connected PTSD, there is no 
medical evidence of record to support the conclusion that the 
basis of such impairment was the Veteran's service-connected 
PTSD. 

While the Veteran may have experienced exacerbations of his 
PTSD symptoms, his symptoms could not be evaluated and 
determined to be more than moderate.  It is significant that 
the Veteran was not taking any psychotropic medication or 
receiving any mental health treatment.  In any event, the 
emphasis in psychiatric ratings is not solely on social 
impairment, but rather includes an evaluation of how the 
mental disorder interferes with the ability to work.  38 
C.F.R. § 4.126 (2008).  Here, there is no indication that the 
Veteran's psychiatric disability overall interfered with his 
ability to work beyond that contemplated by the 30 percent 
rating criteria.  Significantly, the examiner, at the time 
January 2007 VA Aid and Attendance or Housebound examination, 
opined that it would be impossible for the Veteran to 
maintain any gainful employment due to his cognitive 
difficulties.  These factors indicate that during the 
appellate period, the Veteran was not seriously 
occupationally and socially impaired by his symptomatology of 
PTSD alone.  PTSD of a moderate disability warrants no more 
than a 30 percent disability rating.

Thus, the Board finds that the Veteran's disability, during 
the appellate period, warrants no more than a 30 percent 
disability rating for service-connected PTSD.  In the 
judgment of the Board, the evidence as a whole demonstrates 
considerable industrial and social impairment and 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms, as required for a 
30 percent rating.  With respect to whether the Veteran's 
service-connected PTSD warrants more than a 30 percent 
disability rating during the appellate period, however, the 
Board finds that the preponderance of the evidence is against 
entering such a finding.  

During the appellate period, the Veteran's service-connected 
PTSD has not been shown to have severely impaired his ability 
to obtain or retain employment.  Nor was the Veteran shown to 
have had deficiencies in most areas or total social and 
occupational impairment, due solely to his service-connected 
PTSD, as he did not exhibit flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; or difficulty in understanding complex 
commands.  As such, the Board finds that an evaluation in 
excess of 30 percent is not warranted.  While the Veteran had 
considerable impairment in functioning, the Board finds that 
the overall level of symptomatology of service-connected PTSD 
did not more nearly approximate the criteria for a 50 percent 
or more disability rating.  

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson, 12 Vet. App. at 125-26; Hart, 21 Vet. 
App. 505.  However, the weight of the credible evidence 
demonstrates that a 30 percent rating, but no more, for 
service-connected PTSD has been warranted during the 
appellate period.  As the preponderance of the evidence is 
against the claim of entitlement to a disability rating in 
excess of 30 percent for service-connected PTSD, for accrued 
purposes, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  In this case, 
there has been no assertion or showing by the appellant that 
the Veteran's service-connected disability necessitated 
frequent periods of hospitalization.  While the appellant may 
assert that the Veteran's disability interfered with his 
employability, the evidence of record simply does not support 
a conclusion that any such impairment was beyond that already 
contemplated by the applicable schedular criteria.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In the absence of the factors 
set forth above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R.            § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2008).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2008).  For a service-connected disability to constitute a 
contributory cause it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2008).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002);     38 C.F.R. § 3.303 
(2008).  A current disability must be related to service or 
to an incident of service origin.  A Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the Veteran's service and 
the disability.  Boyer v. West, 210 F.3d 1322 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including hypertension, if they are 
shown to be manifest to a compensable degree within one year 
following the Veteran's separation from active military 
service.  The Veteran's chronic obstructive pulmonary disease 
(COPD), however, is not a disability for which service 
connection may be granted on a presumptive basis.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).

The Veteran died in February 2007.  A February 2007 death 
certificate listed the Veteran's immediate cause of death as 
natural causes, etiology unknown, due to or as a consequence 
of prolonged post traumatic stress.  Hypertension and COPD 
were listed as significant conditions contributing to death.  
The death certificate was signed by a county coroner, and 
there is no indication that he or she was a medical doctor.  

The Veteran was service-connected for PTSD, rated as 30 
percent disabling, effective March 31, 1998.  Service 
connection had not been established for the conditions listed 
on the death certificate, hypertension and COPD, and there is 
no evidence that such conditions were incurred in or 
aggravated by the Veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  There is no 
evidence that the Veteran's hypertension manifested to a 
compensable degree within one year of separation from service 
such as to warrant service connection for hypertension on a 
presumptive basis, and as discussed above, the Veteran's COPD 
is not a disability for which service connection may be 
granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Thus, service 
connection may not be granted for the conditions listed on 
the Veteran's death certificate, hypertension and COPD, on a 
direct or presumptive basis.  

The RO, in a request dated in February 2007, asked the 
examiner who conducted the January 2007 VA Aid and Attendance 
or Housebound examination, the last psychiatric evaluation of 
record, to provide a medical opinion as to whether the 
Veteran's service-connected PTSD was the direct or proximate 
cause of this death.

The examiner responded to the RO's request in a statement 
dated in February 2007.  The examiner reported that he had 
the opportunity to review the Veteran's claims file and the 
death certificate.  The examiner reported that he examined 
the Veteran in January 2007 as to his claim of entitlement 
for a disability rating in excess of 30 percent for service-
connected PTSD.  The examiner reported that at the time of 
the January 2007 examination, the Veteran displayed profound 
cognitive impairment and could not provide any information 
himself.  The examiner reported that the Veteran's wife, the 
appellant, provided virtually all of the information gained 
by the examination, and it was difficult to get an extensive 
sense of the Veteran's symptomatology of PTSD.  

The examiner noted that the death certificate indicated that 
the cause of the Veteran's death was natural causes of 
unknown etiology, with significant conditions contributing to 
the Veteran's death of hypertension and COPD.  The examiner 
noted that the death certificate also indicated that these 
symptoms were due to or as a consequence of prolonged PTSD.  
The examiner reported that he knew of no basis indicating a 
specific causal relationship between PTSD and COPD.  

The examiner also stated that while one could posit that 
there existed a link between hypertension and PTSD, in this 
specific case, there was not enough information to warrant 
such a conclusion.  The examiner opined that it is less 
likely than not that there existed a relationship between the 
Veteran's hypertension and his service-connected PTSD.  The 
examiner reported that a definitive conclusion regarding this 
relationship would require speculation.   

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

As there is no evidence of treatment of PTSD at the time of 
the Veteran's death, the inclusion of prolonged PTSD on the 
Veteran's death certificate carries very little probative 
value as compared to the above-described VA examiner's 
opinion.  In addition, as was noted previously, the death 
certificate was signed by a county coroner, and there is no 
indication that he or she was a medical doctor.  Additionally 
lessening the probative value of the death certificate, which 
serves as the only medical evidence of service-connected PTSD 
as a direct or proximate cause of the Veteran's death, is the 
fact that there is no evidence demonstrating what, if any, of 
the Veteran's medical records the issuer of the death 
certificate reviewed in determining that his death was 
related to PTSD.  Further, there is no indication in the 
record that the issuer of the death certificate supplemented 
the death certificate with a statement in support of the 
appellant's claim providing any rationale for the conclusion 
that the Veteran's death was linked to PTSD.  Thus, the Board 
finds that the preponderance of the evidence weighs against a 
finding that service-connected PTSD was a direct or proximate 
cause of the Veteran's death. 

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, however, there is no competent evidence 
establishing a direct medical nexus between military service, 
or service-connected PTSD, and the Veteran's death.  As 
discussed above, the VA examiner reported that he knew of no 
basis indicating a specific causal relationship between PTSD 
and COPD, and that to determine that there exists a causal 
relationship between PTSD and hypertension would be to rely 
upon speculation.  

The Board has considered the appellant's assertion that the 
Veteran's death stemmed from his service-connected PTSD.  
However, the appellant, as a layperson, is not competent to 
give a diagnosis or medical opinion as to the etiology of a 
disorder, or in this case, a direct or proximate cause of 
death.  Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. 
App. 183 (1997) (layperson is generally not capable of 
opining on matters requiring medical knowledge).

In summary, the more probative and competent medical evidence 
is against a relationship between the Veteran's cause of 
death and service, or his service-connected PTSD.  Thus, 
there is no basis for service connection for the cause of the 
Veteran's death.  As the preponderance of the evidence is 
against the appellant's claim, the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

SMC based on the need for aid and attendance or housebound 
status, for accrued purposes, is denied.

A disability rating in excess of 30 percent for service-
connected PTSD, for accrued purposes, is denied.

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


